Citation Nr: 1445693	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  13-19 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a left ankle disability to include as secondary to bilateral pes planus and/or service-connected right ankle disability.  

3.  Entitlement to service connection for bilateral knee disability to include as secondary to bilateral pes planus and/or service-connected right ankle disability.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1964.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded these issues in October 2013 for further evidentiary development.  As will be discussed in more detail below, there has not been substantial compliance with the remand directives.

With respect to the Veteran's service connection claim for a right ankle disability, the RO granted the claim in a July 2014 rating decision.  As the RO granted in full the benefits on appeal, the service connection claim for a right ankle disability is no longer in appellate status and no further consideration is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's service connection claim for bilateral pes planus in October 2013 to obtain a VA opinion with respect to whether the Veteran's pre-existing bilateral pes planus was aggravated by active military service.  The reviewing clinician was specifically requested to address the July 1961 service treatment record that shows treatment for bilateral pes planus.  The VA opinion in April 2014 determined that the Veteran's pre-existing bilateral flat foot disability was not permanently aggravated beyond its natural progression by the military due to the absence of significant injury to his feet/treatments.  The physician assistant did not specifically discuss the July 1961 service treatment record as requested by the Board.  Furthermore, he noted that he only reviewed the Veteran's January 2014 VA examination that he conducted prior to providing the medical opinion.  The physician assistant reviewed the claims file three months prior to providing the VA opinion as part of a January 2014 VA examination and the review was conducted with respect to the Veteran's right ankle service connection claim.  In light of the foregoing, the Board finds that another opinion is necessary prior to adjudicating the claim.

With respect to the Veteran's service connection claim for bilateral knee disability, the physician assistant in April 2014 provided the opinion that the Veteran's bilateral knee osteoarthritis was not related to his ankle or his flat feet, but related to his age, post-military activities and his weight.  The opinion did not address whether the Veteran's right ankle and/or flat feet aggravated the Veteran's bilateral knee disabilities.  Thus, the Veteran should be provided with a VA opinion that addresses the issue of aggravation. 

With respect to the Veteran's left ankle disability, the Board finds that the Veteran should be provided with an opinion on whether the Veteran's service-connected right ankle disability caused or aggravated the Veteran's left ankle disability.  Furthermore, this issue is intertwined with the Veteran's service connection claim for bilateral pes planus as the physician assistant in April 2014 provided the opinion that the Veteran's left ankle calcaneal spur is related to his pre-existing bilateral flat feet.

As noted in the Introduction, the RO granted service connection for a right ankle disability and assigned a 10 percent disability rating, effective April 5, 2010, in a July 2014 rating decision.  The Veteran submitted a notice of disagreement with the July 2014 rating decision in August 2014.  The United States Court of Appeals for Veterans Claims (Court) has made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2013).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to the issue of entitlement to higher initial disability rating.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule a VA examination to evaluate the Veteran's service connection claim for bilateral pes planus.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion with respect to the following: 

Is it at least as likely as not that the Veteran's pre-existing bilateral flat foot disability was aggravated (permanently worsened) beyond the natural progression of the disability as the result of, or during, the Veteran's active military service. 

The examiner should provide an explanation for all conclusions reached based on the evidence of record and medical principles.  The examiner is specifically requested to address the July 1961 service treatment record that documents that the Veteran sought treatment for foot pain secondary to his pes planus as part of his or her rationale.  The examiner should also consider and discuss the lay statements of record indicating that the Veteran experienced increased pain in his feet during service and his symptoms of bilateral pes planus continued to worsen after service.

2. Schedule a VA examination to evaluate the Veteran's service connection claims for a left ankle disability.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, identify any and all disorders of the left ankle and to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed left ankle disability was caused by or aggravated (chronically worsened) by the Veteran's service-connected right ankle disability.  

The examiner must provide a clear explanation for all conclusions.  

3. Schedule a VA examination to evaluate the Veteran's service connection claims for a bilateral knee disability.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, identify any and all disorders of the bilateral knees and to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed knee disability was caused by or aggravated (chronically worsened) by the Veteran's bilateral pes planus and/or service-connected right ankle disability.  

The examiner must provide a clear explanation for all conclusions.  

4. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for bilateral pes planus, left ankle disability and bilateral knee disability.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

5. Issue a statement of the case to the Veteran and his representative regarding the issue of entitlement to an initial increased disability rating for right ankle disability, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on that issue.  The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-in this case, entitlement to a disability rating in excess of 10 percent for service-connected right ankle disability-a timely appeal must be perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



